 



Exhibit 10.12

      [AETNA LOGO] [y83806y8380601.gif]   151 Farmington Avenue
Hartford, CT 06156-3124     John W. Rowe, M.D.
Chairman, President and CEO
(860) 273-4455

September 28, 2001

Alan M. Bennett


Dear Alan:

On behalf of Aetna Inc. and its affiliates (the “Company”), I am pleased to
offer you this special retention arrangement. As we discussed, given your
current position with the Company, this arrangement is subject to review and
approval by the Board of Directors of Aetna Inc. I plan to present this
arrangement to the Board at its next regularly scheduled meeting. The terms of
the arrangement are as follows:



1.   Base Salary: Your base salary will increase to $425,000. (If approved by
the Board of Directors, this increase will be effective retroactive to April 1,
2001).   2.   Bonus Target: Your bonus target will increase to 65%. All bonus
awards are subject to review and approval by the Board of Director Committee on
Compensation and Organization.   3.   Severance: In the event your employment is
terminated by the Company other than for cause, you will be entitled to received
78 weeks of severance (calculated as base and target bonus) in lieu of any other
severance or salary continuation benefit to which you might have been entitled
under Company plans or programs then in effect, upon delivery to the Company of
a release of any employment-related claims in the Company’s customary form.   4.
  Change in job duties: If during the 6 month period following the commencement
of employment of a new Executive Vice President of Administration and Finance
(or equivalent position) to which you will report, you believe your duties as
Senior Vice President and Chief Financial Officer have been significantly
diminished you will be free to seek my review of the situation. If I (or my
successor if I am no longer the Chief Executive Officer of the Company) agree
that your duties have been significantly diminished and you choose to leave the
Company as a result of the change in duties, you will be entitled to receive the
severance outlined in item 3 above. If you wish to exercise your right to have
your duties reviewed, you must notify me in writing prior to the expiration of
the 6 month period. We have agreed that I (or my successor if applicable) shall
have sole authority to make the determination as to whether your duties have
been significantly reduced.

 



--------------------------------------------------------------------------------



 



Exhibit 10.12

Page 2
Alan M. Bennett
September 28, 2001



    During the period you receive severance payments under item 3 or 4 above,
you will be eligible for the same employee benefits, if any, as are provided
under the severance plan or program in which you otherwise would have been
eligible to participate but for this special arrangement.   5.   Retention
Bonus: You will be eligible to receive a retention bonus in the amount of
$100,000, less applicable withholding and taxes (“Bonus”). The Bonus will be
paid on the later of 60 days after the commencement of employment of a new
Executive Vice President of Finance, Strategy and Administration (or equivalent
position) and May 1 2002, if



       (i)   on the scheduled payment date you remain actively employed by the
Company; or          (ii)   before the scheduled payment date, your employment
has been involuntarily terminated by the Company other than for misconduct in
which case, the Bonus payment will not be accelerated but shall be paid to you
on the scheduled payment date.



    You will not be entitled to receive the Bonus if you voluntarily terminate
your employment or if your employment has been involuntarily terminated by the
Company for misconduct. Notwithstanding, if you voluntarily terminate your
employment due to a change in job duties as described in item 4 above, the Bonus
will be paid to you on the scheduled payment date.       The Bonus will not
count for any benefit plan purposes.   6.   Long-Term Incentive Program: We will
recommend to the Board Committee on Compensation and Organization that you be
granted 2,500 Performance Stock Units and 15,000 stock options. The option price
will be based on the closing price of Aetna Common Stock on the effective date
of the grant. This option grant will not be exercisable for the first year after
the effective date of the grant and will vest in three annual installments.   7.
  Stock Option Vesting: If you are eligible to receive severance benefits
pursuant to item 3 or 4 above, any stock options you hold will continue to vest
and are exercisable during the severance period. Vested options may be exercised
for the 90 day period following the end of severance. If at the end of the
severance period the Company notifies you that you are unable to sell the
underlying stock in an open market transaction due to your access to material
nonpublic information pertaining to the Company, you shall have an additional
90 days to exercise your options from the date the Company notifies you that you
are no longer precluded from selling such shares (but in no event may options be
exercised beyond the original term of the option).

 



--------------------------------------------------------------------------------



 



Exhibit 10.12

Page 3
Alan M. Bennett
September 28, 2001

I look forward to continue working with you in the future.

This letter will supercede the letters from the Company dated July 20, 2000 and
August 8, 2001. This letter is not intended to constitute an employment contract
and shall not limit the Company’s right to terminate your at-will employment at
any time.

      Very truly yours,   Agreed and Accepted       /s/ John W. Rowe
John W. Rowe, M.D.   /s/ Alan M. Bennett


--------------------------------------------------------------------------------

Alan M. Bennett

 